DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant has amended independent claim 1 and independent claim 14 to recited a “hinge step” along an upper surface of an expansion link.
The closest prior art of record to the limitations set for in claims 1 and 14 is the Ma US 2019/0291550 prior art.  Ma’s hinges 42 include expansion links that have an expansion projection 100 and a top upper surface 74, 86.  Both potions 74, 86 of the upper surface are shown as being jointly planar as seen in figure 5.  Portion 86 is explicitly recited as being generally planar in paragraph no. 51.  The upper surface of the hinge expansion link does not disclose a hinge step on the planar upper surface 74, 86.   Further none of the prior art of record, including Bernardo,  discloses a hinge expansion link having a hinge step.
The Bernardo patent anticipated the limitations of original claim 14 under 35 USC 102.  The hinge in Bernardo has two adjacent panels with a hinge joint 164 formed therebetween.  Claim 14 now recites a first expansion link  upper surface having  a hinge step near an upper surface receiving portion of a second expansion link.   The adjacent expansion links upper surfaces in the deployed position are clearly separated by a gap at 164 with no portion of the first expansion link upper surface being received in a second expansion link.  Also, the upper surfaces, unnumbered, of the links/panels 16are generally flat except for some strengthening 
In summary none of the prior art of record discloses having steps as now claimed in both independent claim 1 and claim 14 and therefor none of the art of record teaches alone or in combination with other cited art employing “hinge steps”.  Therefore, the claims are neither anticipated by 35 USC 102 or deemed obvious under 35 USC 103.   
   With regard to the outstanding rejection under 35 USC 112 first paragraph the Applicant’s arguments submitted with the amendment are deemed to be  persuasive and the 35 USC 112 first paragraph is withdrawn.  In particular that it would not require an ordinary artisan to perform undue experimentation to make and/or use the invention.  
Even if the Examiner’s  position set forth in the original Office Action is correct that a step hinge and its adjacent receiving portion made in exact proportion to that shown in the drawings may not allow relative rotation between adjacent expansion links it is agreed that it would not require undue experimentation, to make a functionable hinge step.

Upon reconsideration there is sufficient guidance in the application to enable and ordinary artisan to construct the hinge step of shape and size that permits one expansion link to rotate relative to another.  The step 112, as most clearly shown in figure 16, even if is not in proper proportion to enable relative rotations of adjacent expansion links it is agreed the hinge step 112 would teach and guide an ordinary artisan in making a hinge step  at least near the proper location for allowing relative rotation of the expansion links.  With such knowledge and understanding of the proper location an ordinary artisan would be able to modify the shape In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)  at MPEP 2164.06.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The DE 102019130140 is cited for its step 15 on a pivoted vehicle floor area; the priority publication date precludes it as prior art.  The other prior art listed on the USPTO 892 form is cited for their hinges employed on covers for vehicles. 

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612